PER CURIAM.
The relator’s petition seeks the issuance of a writ of prohibition to restrain the Board of Tax Appeals from taking certain official action, and the immediate question is whether a rule to show cause shall issue to the respondents. The rule is denied upon the ground that it appears from the averments of the petition that the issue thereby raised can best be presented by appeal to an appellate court; it being the approved practice that prohibition will not issue where there is an adequate remedy by court appeal. United States ex rel. Morris v. Scott, 25 App. D. C. 88; United States ex rel., Holmead v. Barnard, 29 App. D. C. 431.
The petition is accordingly dismissed, with costs.